Case 6:19-cv-00054 Document 1-1 Filed on 06/17/19 in TXSD Page 1 of 7




                                                          EXHIBIT 1
Case 6:19-cv-00054 Document 1-1 Filed on 06/17/19 in TXSD Page 2 of 7
Case 6:19-cv-00054 Document 1-1 Filed on 06/17/19 in TXSD Page 3 of 7
Case 6:19-cv-00054 Document 1-1 Filed on 06/17/19 in TXSD Page 4 of 7
Case 6:19-cv-00054 Document 1-1 Filed on 06/17/19 in TXSD Page 5 of 7
Case 6:19-cv-00054 Document 1-1 Filed on 06/17/19 in TXSD Page 6 of 7
Case 6:19-cv-00054 Document 1-1 Filed on 06/17/19 in TXSD Page 7 of 7
